 PROB 35                   Report and Order Terminating Probation/Supervised Release
(Rev. 5/01)                              Prior to Original Expiration Date
                                                                                             :.;Tr.iCl COURl
                                                                                           :-:;,VANiTAH OIV.

                                         United States District Court                  immZ\ flHM: M
                                               FOR THE
                                     SOUTHERN DISTRICT OF GEORGIA
                                             SAVANNAH DIVISION                             SQ.DiS




              UNITED STATES OF AMERICA


                             V.                                 Crim.No.     4:18CR00183-1



                      Douglas A. Gadea



       On November 20, 2018, the above-named was placed on probation for a period of 12 months. He has
complied with the rules and regulations of probation and is no longer in need of supervision. It is accordingly
recommended that he be discharged from supervision.

                                                              Respectfully submitted,



                                                              Christopher G. Gaines
                                                              United Stales Probation Officer



                                            ORDER OF THE COURT


         Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be terminated.
                                                                                                          K'
                                                                                                          J
         Dated this                   day of _                           2019.
                                                                                                                    1.




                                                              Christopher
                                                               ^kfistonher L. Ray
                                                                                             IT
                                                              United States Magistrate Judge N
                                                              Southern District of Georgia
                                                                                                           ».   r




                                                                                                     ro




                                                                                                    3
                                                                                                          C?--'
                                                                                                          —o
                                                                                                          .<e:
